Citation Nr: 0015531	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right wrist disability.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1988, and had subsequent service in the Army Reserve until 
July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
post-traumatic stress disorder (PTSD) and granted service 
connection for postoperative right wrist fracture, evaluated 
as 10 percent disabling from June 4, 1997.

During the pendency of this appeal, the veteran moved and her 
claims file was transferred from the RO in New Orleans, 
Louisiana, to the RO in Houston, Texas.

The Board notes that on VA Form 9, dated in June 1998, the 
veteran requested a Travel Board hearing before a member of 
the Board.  The veteran was notified that a hearing was 
scheduled for December 1999.  She failed to report to the 
hearing and the evidence of record does not show that she 
requested that the hearing be rescheduled.


FINDINGS OF FACT

1.  There is no medical evidence of PTSD in service; there is 
no competent evidence that the veteran currently suffers from 
PTSD; and there is no competent evidence of record that links 
a diagnosis of PTSD to a verified in-service stressor.

2.  The veteran has constant, aching pain in her right wrist, 
crepitus, and some limitation of motion of the right wrist; 
there is no evidence of ankylosis of the right wrist.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for postoperative fracture of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5299-
5215 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

A.  Factual Background

In regard to the veteran's claim for service connection for 
PTSD, she contends that she was sexually assaulted on two 
occasions in service and that those experiences resulted in 
physical injury, bouts of depression and alcohol abuse.  She 
reported that the first assault occurred in March 1989 and 
the second one in June 1989 by another soldier.  In regard to 
the first assault, in a June 1997 statement, the veteran 
noted that the perpetrator was J. H., who was the Command 
Sergeant in charge of personnel.  She claims that he made 
physical advances toward her while they were walking on the 
beach and she rejected his advances by stepping away from 
him, causing her to fall on a rock which fractured her wrist.  
She further noted that she waited many years before reporting 
this incident because J. H. informed her that if she reported 
it she would not receive medical coverage and her promotion 
potential would be affected.

The veteran's service medical records show that she fell and 
fractured her right wrist in March 1989 while on active duty.  
This occurred at the same time as the alleged first sexual 
assault.  After the veteran injured her right wrist, she was 
taken to a private medical facility.  A medical record dated 
March 31, 1989, notes a history from the veteran that she 
fell and landed on some stairs, injuring her right wrist.  A 
service medical record dated in May 1989 notes that one year 
and five months earlier, the veteran fell down stairs at the 
Reserve Center.  The service medical records show additional 
treatment for the veteran's right wrist disability.  None of 
the service medical records contains evidence of a sexual 
assault at the time of the March 1989 injury to her right 
wrist.  The service medical records also are negative for 
evidence of a sexual assault in June 1989.

In regard to the incident in March 1989 in which the veteran 
injured her right wrist, the evidence contains service 
records including affidavits dated March 31, 1989, from two 
military personnel, R. C. and J. H., the later of whom the 
veteran has alleged sexually assaulted her, causing her to 
fall and injure her right wrist in March 1989.  According to 
these affidavits, on the evening of March 30, 1989, the 
veteran, R. C. and J. H. left the United States Army Reserve 
Center in Bay City, Texas, to get something to eat.  When 
they returned from dinner, the veteran slipped on the front 
steps of the Reserve Center while attempting to enter the 
building.  She hit the concrete and broke her right wrist.  
R. C. and J. H. immediately transported the veteran to the 
emergency room at Matagorda General Hospital where she was 
treated, released, and instructed to return in the morning.

With regard to the alleged second sexual assault, in the 
veteran's statement received in June 1997, she noted that it 
occurred in June 1989 when she was returning from two-weeks 
of active duty training at a college and B. H. assaulted her 
while she was sleeping.  According to the veteran, she 
reported this incident and there was an investigation.  
However, the charges were dismissed.

The veteran received private medical treatment for her right 
wrist disability while she was in the Reserves.  None of 
these records of treatment from 1989 to 1992 shows that the 
veteran reported a sexual assault in either March 1989 or 
June 1989.

In June 1997, the RO requested information from the United 
States Army Crime Records Center in regard to the alleged 
sexual assaults.  In a response dated in July 1997, this 
center informed the RO that a search of the Army criminal 
file indexes revealed no files of the United States Army 
Criminal Investigation Command responsive to the RO's request 
for information.

A VA examination for PTSD was conducted in August 1997.  At 
the examination, the veteran reported that she had been 
assaulted on two occasions while in the Reserves.  She 
reported that J. H. verbally and physically harassed her.  
The veteran reported that at times he would fondle her and 
have her fondle him while they were riding in his vehicle.  
On March 30, 1989, while out to dinner with him and another 
soldier, when the third person passed out, J. H. asked her to 
go for a walk and they 

walked out onto a pier where he tried to put his arms around 
her.  She dodged his physical advances, lost her footing, 
slipped and fell injuring her wrist, elbow and shoulder.  The 
veteran further stated that she reported the incident to her 
friends and family but not to her superiors.  She went along 
with the story developed by J. H. as to how she had fallen 
because she feared for her job.  In regard to the second 
assault, the veteran reported at the examination that she and 
another female solder returned from guard duty, were locked 
out of the women's barracks and slept outside the door.  She 
woke up and Specialist G. H. was massaging her breasts.  She 
reported this incident to her superiors.  Her claim was 
investigated and dismissed.  The veteran reported that she 
had been extremely distressed over the military's handling of 
these events.  According to the examiner, the events reported 
by the veteran did not meet the criteria for PTSD as set 
forth in DSM-IV [Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition.  Washington, DC, American 
Psychiatric Association, 1994].  The examination report does 
not note that the veteran complained of or that the examiner 
observed current psychiatric symptoms which could be 
manifestations of PTSD.  A diagnosis of PTSD was not 
rendered.

B.  Analysis

Service connection for disease or disability may be granted 
when the evidence reflects that the disease or disability was 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997.  64 Fed. Reg. 32807-32808 
(1999).  The amended version of section 3.304(f) provides: 
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.

The Board notes that in Cohen v. Brown, 10 Vet. App. 128 
(1997), the United States Court of Appeals for Veterans 
Claims (Court) points out that in 1996 the VA adopted the 
diagnostic criteria set forth in DSM-IV.  The Court notes 
that the criteria changed from an objective ("would evoke ... 
in almost anyone") standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on almost anyone.  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional. 

If the evidence pertaining to a claim for service connection 
for PTSD does not show that a veteran was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Zarycki v. Brown, 6 Vet. App. 91, 98- 99 (1993).  

In February 1996, VA established special evidentiary 
procedures for PTSD claims based on personal assault.  See VA 
Adjudication Procedure Manual M21-1, Part III, para. 5.14(c) 
(Feb. 20, 1996).  VA recognizes that assault is an extremely 
personal and sensitive issue and many incidents of personal 
assault are not officially reported.  Therefore, additional 
development through alternative sources may be necessary to 
provide credible evidence of inservice stressors, even if 
military records contain no documentation that a personal 
assault occurred.  Id.  The evidence does not have to prove 
that the incident occurred.  See Patton v. West, 12 Vet. App. 
272 (1999).

However, the threshold matter to be considered is whether the 
veteran has submitted a well-grounded claim for service 
connection for PTSD.  Pursuant to 38 U.S.C.A. § 5107(a), a 
person who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual 

that the claim is well grounded.  A well-grounded claim as 
one that is plausible; a claim that is meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 
341, 343-344 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

A claim for service-connection for a disability must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (absent proof of a present 
disability there can be no valid claim).  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, supra at 1469 (adopting 
the Court's prior definition of a well-grounded claim as set 
forth in Caluza, 7 Vet. App. at 506); Grottveit, 5 Vet. App. 
at 93.  This burden may not be met merely by 

presenting lay testimony, as lay persons are not competent to 
offer medical opinions.  See, e.g., Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board finds that the veteran's claim for service 
connection for PTSD is not well grounded.  The evidence of 
record does not show a current diagnosis of PTSD and there is 
no medical evidence that the veteran currently has PTSD.  The 
only evidence to support her claim is her allegation that she 
has PTSD.  The Court has long held that evidence which 
requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  See Espiritu, supra.  Nothing in the 
claims folder shows that the veteran has any of these 
necessary qualifications to render a medical opinion.  While 
the veteran may present competent lay evidence that she 
experiences symptoms of a psychiatric disability, she is not 
competent to establish that those symptoms constitute PTSD.  
See Caluza, Grottveit, both supra.

The RO has obtained the veteran's military service records, 
including service medical records.  While the service records 
show that the veteran fell and broke her right wrist in March 
1989 during service, they do not demonstrate that the fall 
was precipitated by a sexual assault.  The service records 
are likewise negative for any evidence in support of the 
veteran's contentions that she experienced a second sexual 
assault in June 1989.  According to the veteran, she reported 
the second sexual assault and there was an investigation but 
the charges were dismissed.  The RO requested the 
investigation report from the United States Army Crime 
Records Center and was informed that there were no such 
record.  

In addition, although the veteran told the examiner at the VA 
examination in August 1997 that she reported the first sexual 
assault to her friends and family, the evidence contains no 
lay statements from her friends or family members that she 
told them of that incident.  

The evidence of record does not provide a well-grounded claim 
for service connection for PTSD.  Pursuant to Robinette, even 
presuming that the veteran's 

statements are credible as to the occurrence of the sexual 
assaults in service, there is no competent evidence that the 
veteran currently has PTSD.  Accordingly, the veteran has not 
submitted a well-grounded claim for service connection for 
PTSD and it must be denied.

II.  Evaluation of Service-Connected Right Wrist Disability

A.  Factual Background

The service medical records show that the veteran fractured 
the distal radius of her right wrist in March 1989 while she 
was in service.  Private medical records dated from March 
1989 to March 1992 show that she continued to receive 
treatment for her wrist.  Records dated in 1990 show that she 
complained of pain and weakness in the right wrist.  A record 
dated in January 1990 notes that X-rays looked normal.  The 
veteran still had tenderness in the scapholunate area and the 
triangular fibrocartilage area.  A medical record dated in 
February 1990 notes that an MRI of the wrist looked normal.  
There was only one small area at the triangular fibro-
cartilage.  She reported pain in that area, in the median 
nerve area, and along the radial side.  A record dated in 
August 1990 notes that an arthrogram showed a tear of the 
triangular fibrocartilage.  The veteran underwent arthroscopy 
of the wrist with excision of the triangular fibrocartilage 
in September 1990.  A medical imaging report dated in January 
1991 notes that a MRI showed status post resection of the 
triangular fibrocartilage.  The course of the ulnar nerve had 
normal appearance and no cause for impingement was seen.  
Later in January 1991, the 1/3 tubular plate and four screws 
were removed from the right distal ulna.  An operative report 
dated in February 1991 shows that the veteran underwent 
osteoplasty of the right ulna (ulna shortening).  Another 
treatment record dated in March 1992 notes that the veteran 
had full range of motion of the wrist, no pain, and excellent 
muscle tone.

A VA X-ray report of the right wrist dated in June 1997 notes 
that a small bony fragment was seen near the olecranon 
process.  A fracture in that area, age undetermined, could 
not be excluded.  There was some bony deformity of the distal 
ulna and some old trauma in that area could not be ruled out.

A VA examination in July 1997 shows that the veteran is 
right-handed.  The veteran reported the history of her right 
wrist disorder.  Subsequent to the fracture in March 1989, 
she had had two surgeries, one for a fibrous cartilage tear 
and the other in which her ulna was shortened.  The veteran 
complained that she currently had a constant, aching pain in 
her wrist.  She reported that she was unable to lift heavy 
pots, she could lift approximately one gallon of milk, and 
she was unable to tolerate typing or writing for long periods 
of time.  On examination, there was a 7.5 centimeter well-
healed surgical scar which was mobile over the ulnar aspect 
of her forearm.  She had crepitus in her right wrist.  There 
was no laxity.  Range of motion of the right wrist was 72 
degrees of extension, 68 degrees of palmar flexion, radial 
deviation to 18 degrees, and ulnar deviation to 28 degrees.  
There was no angulation, no false motion, and no shortening.  
The X-ray appeared to have a distal ulnar well-healed 
fracture.  

In rating decision of February 1998, the RO granted service 
connection for postoperative right wrist fracture and 
assigned a 10 percent rating, effective from June 4, 1997, 
pursuant to Diagnostic Code 5299-5215.

B.  Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the issue 
on appeal regarding the evaluation of the service-connected 
right wrist disability have been properly developed and that 
the statutory obligation of VA to assist the veteran in the 
development of this claim has been satisfied.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (1999).  The percentage 

ratings contained in the Rating Schedule represent, as far as 
can be determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1999) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

In the instant case, the veteran is technically not seeking 
an increased rating, since her appeal arises from the 
original assessment of a disability rating.  When a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assessment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson, 12 Vet. 
App. 119.

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (1999).

The right wrist disability is rated under 38 C.F.R. 4.71a, 
Diagnostic Code 5299- 5215, which is a rating by analogy to 
limitation of motion of the wrist.  See 38 C.F.R. §§ 4.20, 
4.27.  Diagnostic Code 5215 authorizes a 10 percent rating 
for limitation of motion of the wrist (major or minor), if 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  This is the maximum rating 
possible under Diagnostic Code 5215.  Diagnostic Code 5214 
provides various ratings for ankylosis of the wrist.

The current 10 percent evaluation for the right wrist 
disability appears to be based, according to the diagnostic 
code used, on limitation of motion.  The most recent medical 
evidence, the July 1997 VA examination report, shows that 
dorsiflexion is not less than 15 degrees and palmar flexion 
is not limited in line with the forearm.  

Accordingly, the evidence does not even support the current 
10 percent rating using Diagnostic Code 5215.  However, at 
the July 1997 examination, the veteran had complaints of pain 
and functional limitations, and the examination revealed 
crepitus and some limitation of motion in the right wrist.  A 
10 percent rating is the maximum evaluation available under 
Diagnostic Code 5215.

The evidence does not show that the veteran has ankylosis of 
the right wrist.  Accordingly, a rating in excess of 10 
percent is not warranted under Diagnostic Code 5214.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The evidence 
shows that the veteran has some limitation of function of the 
right wrist.  However, she has been granted the maximum 
schedular rating available for limitation of motion of the 
wrist under Diagnostic Code 5215 (the only applicable 
diagnostic code), and the consideration of an additional 
rating based on the limitation of function is not warranted.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(1999).  In an April 1998 statement, the veteran noted that 
her career as a production assistant and stagehand had been 
diminished because she was no longer able to lift, push or 
pull the equipment.  This, however, is not evidence of marked 
interference with employment.  The evidence also does not 
demonstrate frequent periods of hospitalization for treatment 
of the service-connected right wrist disability.  
Accordingly, there has been no showing that the application 
of the regular schedular criteria is impractical.


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent for the right wrist 
disability is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

